Citation Nr: 0103100	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant served on active duty from November 1974 to 
July 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded by the Board in April 1999 for a VA 
examination.  Subsequently the appellant was awarded an 
increased evaluation for his service-connected pes planus, 
from zero to 10 percent disabling by a January 2000 rating 
decision.  The rating was assigned effective in 1995.  There 
has been no disagreement with the effective date assigned.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 10 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

The Board notes that the veteran has raised several other 
claims which are in various stages of development at this 
time.  These include increased rating claims for residuals of 
a right ganglion cyst; left ganglion cyst; carpal tunnel 
syndrome, right wrist; and, carpal tunnel syndrome, left 
wrist.  These issues are not otherwise developed for 
appellate review, and as such are not before the Board for 
consideration at this time.  See Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  The veteran's service-connected bilateral pes planus is 
shown to be manifested by a disability picture which more 
nearly approximates symptoms reflective of a mild to moderate 
level of disability with objective evidence consistent with 
no swelling, redness, Achilles tendon spasm, plantar 
tenderness, or plantar callosity formations. The veteran does 
require the use of arches or built up shoes, and there is 
some pain on manipulation of the feet. 


CONCLUSION OF LAW

The criteria for a rating in excess of  10 percent for the 
service-connected bilateral pes planus have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  Appropriate 
notice has been provided, examinations are current, and there 
is no need for further development under these provisions.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for bilateral pes planus.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran filed an initial claim for service connection for 
pes planus in October 1986. Subsequently, he underwent a VA 
examination in October 1986 in which minimal pes planus was 
noted.

By  rating action in February 1987, service connection was 
granted, and a non-compensable rating was assigned from date 
of separation from service.

In a VA examination in January 1997, the veteran reported 
episodes of severe pain in both feet which prevented him from 
being able to walk on a hard floor.  He was prescribed 
inserts by the VA which were not of much help.  He localized 
the pain to the insertion of the plantar fascia on the 
plantar aspects of both feet.  The pain was worse in the 
morning, improving after he walked around a bit. He took some 
anti-inflammatories which provided some mild relief.  

The examiner noted the veteran was in no acute distress.  
There was bilateral pes planus, but no forefoot tenderness.  
There was tenderness to direct palpation of the insertion of 
the plantar fascia bilaterally at the plantar and medial 
aspect of the hind foot.  There was a well healed surgical 
scar on the right side consistent with previous resection of 
a distal fibular fracture that did not occur in service.  
Hindfoot, and forefoot motion was supple and normal.  
Otherwise, the examination of the feet was completely 
unremarkable, with normal X-rays of the feet.  Severe pes 
planus was not shown.  The examiner diagnosed bilateral 
plantar fasciitis.  He opined that the history of pes planus 
was not exactly contributing to the symptoms.  The veteran 
had plantar fasciitis which was treatable with injection, 
inserts, and stretching exercises, with incidental pes 
planus. 

In the subsequent VA examination in July 1999, the veteran 
reported no swelling, or redness.  There was pain when 
standing or resting, but it was more severe upon ambulation 
or standing.  He had little or no relief with crutches, 
braces, or orthotics. He had been treated with injections, 
physical training, ultrasound, and orthotics.  The examiner 
noted slight hallux valgus bilaterally, with slight 
contracture of lesser digits.  There was slight pain at the 
metacarpophalangeal joints (MPJ) bilaterally upon 
dorsiflexion at approximately 40 degrees.  There was severe 
tenderness of plantar fasciitis, bilaterally.  The veteran 
had slight flexible pes planus with internal rotation of the 
tibia and a pronated gait pattern.  There were no 
callosities, breakdown or unusual shoe wear pattern to 
indicate abnormal weight bearing.  There were no apparent 
skin or vascular changes noted.  The veteran had a pronated 
posture on standing, squatting, supination, pronation and 
rising on toes and heels.  There was flexible pes planus with 
slight hallux abducto valgus.  Alignment of the Achilles 
tendon was worse when not weight bearing. The diagnoses was 
severe plantar fasciitis, bilaterally; mild hallux abducto 
valgus, bilaterally, with slight contracted digits; and, 
flexible pes planus.

By rating action in January 2000, the rating for pes planus 
was increased to 10 percent effective from May 1995, the date 
of an informal claim for an increased rating.

Post service medical records included private and VA 
treatment records for various disorders, including the 
service connected bilateral pes planus disorder.  Pertinent 
findings were not significantly different than those reported 
above.
The veteran's bilateral, pes planus disability is evaluated 
under 38 C.F.R. § 4.71a, DC 5276, Flatfoot, acquired, as 
follows:
Mild; symptoms relieved by built up shoe or arch 
support, warrants a noncompensable rating.

Moderate unilateral or bilateral pes planus, with 
the weight bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, warrants a 10 
percent rating.

Severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, adduction, 
etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, warrants a 20 percent rating when the 
condition is unilateral, and a 30 percent rating 
when bilateral. 38 C.F.R. § 4.71a, DC 5276.

A review of the most recent VA examination report dated in 
July 1999 noted no evidence of swelling, or redness, Achilles 
tendon spasm, plantar tenderness, or plantar callosity 
formations.  The veteran's foot complaints were primarily due 
to his bilateral plantar fasciitis, and not his service 
connected pes planus.  In fact, the examiner noted only 
slight flexible pes planus.  There were no callosities, 
breakdown, or unusual shoe wear pattern to indicate abnormal 
weight bearing, and no apparent skin or vascular changes 
noted.  

An increased rating is therefore not warranted, as there is 
no evidence of findings of more than mild to moderate pes 
planus.  The main foot symptomatology is not shown to be the 
result of the service connected pes planus, but other non-
service connected foot disorders.  Thus, the Board finds that 
the veteran's current symptomatology and area of involvement 
more nearly reflect no more than moderate pes planus; 
therefore, his service-connected pes planus disorder more 
nearly approximates the criteria required for a 10 percent 
rating under DC 5276.  38 C.F.R. § 4.7.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321. 
The evidence does not show that the pes planus has caused the 
appellant to need any hospitalization or in-patient treatment 
of any kind, or to have otherwise been so unusual as to 
render impractical the application of the regular schedular 
provisions. As such, an extraschedular rating is not 
warranted.

Based on the foregoing, the Board finds that the current 
rating of 10 percent for bilateral pes planus is in keeping 
with the disability picture.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of- the-
doubt rule is inapplicable and the claim for an increased 
rating must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

